Name: Council Regulation (EEC) No 3641/90 of 11 December 1990 amending Regulation (EEC) No 804/68 on the Common Organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 5 COUNCIL REGULATION (EEC) No 3641 /90 of 11 December 1990 amending Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission, Whereas Article 5c of Council Regulation (EEC) No 804 /68 ( J ), as last amended by Regulation (EEC) No 3117/90 (2), fixes for each Member State, a guaranteed total quantity of milk which the sum of the individual reference quantities may not exceed; whereas , in order for Portugal to be able to apply in its territory, as from 1991 , the additional levy scheme in the milk sector introduced by Article 5c of the said Regulation, the guaranteed total quantity necessary for the scheme to be applied should be fixed for that Member State bearing in mind the specific features of its structures , the need to allow for an increase in its production and the fact that measures should be envisaged with a view to the promotion, in Portugal , of a change in the consumption of milk and milk products so that it attains the average level obtaining in the Community ; Whereas the administrative requirements with which Portugal is faced justify the scheme in question being applied only as from 1 April 1991 , '(d) for the twelve-month period from 1 April 1989 to 31 March 1990 the guaranteed total quantity shall be as follows, in thousands of tonnes: Belgium 3 089,751 Denmark 4 686,720 Germany 22 519,080 Greece 555,520 Spain 4 664,000 France » 24 708,640 Ireland 5 068,800 Italy 8 446,080 Luxembourg 254,400 Netherlands 11 499,840 United Kingdom 14 716,391 (e) for the 12-month period from 1 April 1990 to 31 March 1991 the guaranteed total quantity shall be as follows, in thousands of tonnes: Belgium 3 089,751 Denmark 4 686,720 Germany 22 519,080 Greece 555,520 Spain 4 664,000 France 24 708,640 Ireland 5 068,800 Italy 8 796,080 Luxembourg 254,400 Netherlands 11 499,840 United Kingdom 14 716,391 (f) for the 12-month period from 1 April 1991 to 31 March 1992 the guaranteed total quantity shall be as follows, in thousands of tonnes : Belgium 3 089,751 Denmark 4 686,720 Germany 29 118,960 (of which 6 599,880 for the territory of the former German Democratic Republic) Greece 555,520 Spain 4 664,000 France 24 708,640 Ireland 5 068,800 Italy 8 796,080 Luxembourg 254,400 Netherlands 11 499,840 Portugal 1 779,000 United Kingdom 14 716,391 '. Article 2 HAS ADOPTED THIS REGULATION: Article 1 Article 5c ( 3 ) of Regulation (EEC) No 804 / 68 is hereby amended as follows: 1 . In the second subparagraph the following line is added: 'Portugal 1 779'. 2 . In the third subparagraph, point (d ) is replaced by the following: (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303 , 31 . 10 . 1990 , p. 5 . This Regulation shall enter into force on 1 January 1991 . It shall apply from 1 April 1991 . No L 362/ 6 Official Journal of the European Communities 27. 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. &gt; For the Council The President V. SACCOMANDI